Appeal from an order of the Supreme Court, Erie County (Donna M. Siwek, J.), entered July 14, 2004. The order, among other things, granted the cross motion of defendant VI.E Custodial Building Services and Supplies, Inc., also known as VI.E Building Services, Inc., for leave to serve an answer to the second amended complaint.
It is hereby ordered that the order so appealed from be and the same hereby is unanimously affirmed without costs. Present—Pigott, Jr., P.J., Hurlbutt, Martoche, Smith and Pine, JJ.